DETAILED ACTION
This Office action is in response to original application filed on 05/09/2019.
This application is a 371 of PCT/EP2017/067253 filed 07/10/2017, related to DKPA201670522 filed 07/14/2016.
Claims 1-15 are pending. Claims 1-15 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/12/2019 and 02/13/2019 were filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Statutory Review under 35 USC § 101
Claims 1-12 and 15 are directed towards a method and have been reviewed.
Claims 1-12 and 15 appear to be non-statutory as the method is directed to an abstract idea without significantly more based on currently known judicial exceptions
Claim 13 are directed toward a system and have been reviewed.
Claim 13 initially appears to be statutory under 35 USC § 101, as it invokes 35 U.S.C. 112(f).
However, claim 13 would be non-statutory as it performs the method of claim 1, which is directed to an abstract idea without significantly more based on currently known judicial exceptions.
Claim 14 is directed toward an article of manufacture and have been reviewed.

This term differs from “non-transitory.” Further detail is not provided in instant specification p12, lines 8-11 to render the article of manufacture statutory at this time.
Instant specification p32, lines 1-16 is also relevant but does not appear to explicitly define or further set forth the required information regarding the article of manufacture.
Further, claim 14 would also be non-statutory as it performs the method of claim 1, which is directed to an abstract idea without significantly more based on currently known judicial exceptions.

Examiner Notes/Objections
The claim rejections under 35 U.S.C. 103 may feature bolded verbs to make the limitations easier to distinguish.
“And/or” is being interpreted as reciting “’and’ or ‘or’” in the claim limitations.
Claim 3 recites “the hierarchical data structure comprises or represent one primary node” and should likely recite “the hierarchical data structure comprises or represents one primary node.”
Claim 4 recites “wherein the hierarchical data structure is tree data structure” and should likely recite “wherein the hierarchical data structure is a tree data structure.”
Claims 10 and 15 recite “wherein the method further comprises replacing the data values the selected lowest level currently un-processed node” and should likely recite “wherein the method further comprises replacing the data values of the selected lowest level currently un-processed node.”
Appropriate correction may be required.

Claim 3 is objected to for reciting “and at least one of the nodes is a child node of at least one of the nodes,” which is redundant and/or self-referential. 
Claim 6 is objected to for reciting “where the node for which data processing of data values is dependent is arranged at an adjacent higher level than the node that the data processing of data values is dependent upon”; “the node for which data processing of data values is dependent” and “the node that the data processing of data values is dependent upon” do not differ much, causing this to be redundant or to be self-referential.
Claims 13-14 are objected to as they are independent claims with the appearance of dependent claims in improper form.
With respect to #10: the specification being objected to, the abstract is objected to for being longer than 150 words.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 13 has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “computer system or device” coupled with functional language (see the claim reciting “adapted to execute”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

A review of the specification shows the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation is not present; see the 35 U.S.C. 112(b) rejection below for further detail in this regard.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Instant specification p2, lines 9-15 do describe a “system or device for carrying out the computer-implemented data processing method” as well as “a computer-implemented data processing method (and corresponding system or device).” This is being interpreted as the most closely relevant passage to the “computer system or device” recited in claim 13 but does not provide the required structure for the interpretation under 35 U.S.C. 112(f).
Instant specification p32, lines 1-16 describe “an electronic data processing device or system,” which is being interpreted as the second most closely relevant passage to the “computer system or device” recited in claim 13.
However, even interpreting the “electronic data processing device or system 600” of p32 for the purposes of the claimed “computer system or device,” this is still insufficient for the purposes of the interpretation under 35 U.S.C. 112(f).
Instant specification p32 recites what the system or device comprises in lines 4-11.
Instant specification p32 recites examples of what the device or system may be in lines 12-14; these are not considered definitions at this time.
Instant specification p32 does define the device or system by stating it “is specifically programmed to carry out or execute the computer-implemented method(s) and embodiments thereof.” However, this also does not disclose any corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112 (cont’d)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a), because the claim purports to invoke 35 U.S.C. 112(f), but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-9, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the series of steps for obtaining hierarchical data, processing a value in a selected unprocessed node, associating a result of the processing with the value, and designating a node as processed, which is a concept performable in the human mind and is thus grouped as a mental process.

This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 refers to a “computer-implemented method” but does not include an actual computer; thus, the language cannot be relied upon as a computer is not actually claimed and thus does not further limit the claim in regards to 35 U.S.C 101.
Claim 1 also refers to a hierarchical data structure, which is also not sufficient and further falls under a mental process.
	These elements are recited at a high level of generality but cannot even be considered to be performing generic computer functions routinely used in computer applications.
The attempted use of generic computer components does not impose any meaningful limit on what can be interpreted as a marginally computer-based implementation of the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
		
	Dependent Claims
The dependent claims are dependent on their respective parent claims and include all the limitations of these claims. Therefore, the dependent claims recite the same abstract idea of obtaining hierarchical data, processing a value in a selected unprocessed node, associating a result of the processing with the value, and designating a node as processed.

The dependent claims recite additional limitations that do not provide significantly more than the abstract idea that are merely extra-solution activity and do not meaningfully limit the claim.
These limitations do not contain an inventive concept that meaningfully limits the abstract idea.

The additional limitations of the dependent claims even when taken in ordered combination, do not provide significantly more than the abstract idea.
Claim 2 recites repeating the steps of claim 1 and further recites further detail on how the selecting of a node is performed and on how the associating is performed.
Claim 3 recites that a node can be designated a primary or root node and provides further detail on the makeup of the hierarchical data structure.
Claim 4 specifies that the hierarchical data structure is a tree structure.
Claim 5 adds organizing data based on predetermined rules.
Claim 6 adds detail on what the predetermined rules specify regarding node connections and the like.
Claims 8 and 9 go into additional detail regarding the node processing.
The claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 7, 10-12, and 15 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli et al., U.S. Patent Application Publication No. 2013/0226966 (provided in the IDS; hereinafter Shmueli) in view of Labonte et al., U.S. Patent No. 8,479,204 (published July 2, 2013; hereinafter Labonte).

Regarding claim 1, Shmueli teaches:
A computer-implemented method of processing data in a hierarchical data structure, the method comprising the steps of: (Shmueli FIG. 1A, ¶ 0042: A hierarchical structure dTree 100 consists of a plurality of nodes 101 through 119; FIG. 1B, ¶ 0043-0044 teaches processing data: A query qTree 150 to the hierarchical structure dTree 100)
obtaining data organised according to a hierarchical data structure according to one or more predetermined rules, (Shmueli FIG. 4, ¶ 0057: As shown at 401, a process 400 starts with receiving a hierarchical structure such as the hierarchical structure dTree 100 and a query such as the query qTree 150; see this in conjunction with FIG. 1A; see also ¶ 0003-0004 teaching how nodes and edges work (and what nodes may or may not include) in a hierarchical structure as relevant to the claimed predetermined rules)
the hierarchical data structure representing or comprising a plurality of nodes and a number of connections between the nodes, (Shmueli FIG. 1A, ¶ 0042: A hierarchical structure dTree 100 consists of a plurality of nodes 101 through 119 where all nodes are of the same node group; see this with ¶ 0003-0004: relationships between various data items are presented as directional edges connecting the data nodes)
wherein each node is associated with at least two or more data values each being of a respective data type selected from one or more data types, and (Shmueli FIG. 1A, ¶ 0042 teaches data values/labels A-F: A hierarchical structure dTree 100 consists of a plurality of nodes 101 through 119 where all nodes are of the same node group. The nodes 102, 103, 104, 105, 111, 113 and 116 hold data value (label) A)
the nodes are organised in the hierarchical data structure according to a number of levels with one node being at a first level and the other nodes being at respective lower levels, (Shmueli FIG. 1A, ¶ 0003-0004 teach a rooted structure containing parent and child nodes; see also FIG. 1A teaching a node 101 at a first level and other nodes 102-119 being at lower levels)
I. selecting a lowest level currently un-processed node being connected by a respective connection to at least one lower level node, each of the at least one lower level node having no connections to further lower level nodes, (Shmueli ¶ 0075-0076: the plurality of threads 310 work in bottom up manner and process the first node in hierarchical structure query tree that has all its child nodes already processed. This means the leaf nodes will be the first to be processed and processing will proceed moving up towards the root of the hierarchical structure dTree 100)
II. performing data processing of one or more of the data values of the selected lowest level currently un-processed node and the at least one lower level node connected to the selected lowest level currently un-processed node… (Shmueli ¶ 0075-0076: process the first node in hierarchical structure query tree that has all its child nodes already processed. This means the leaf nodes will be the first to be processed and processing will proceed; each thread 310 process 310 processes its assigned node; see again in ¶ 0075 what can be considered a connected node: processing will proceed moving up towards the root of the hierarchical structure dTree 100)
III. designating the selected lowest level currently un-processed node as processed after the data processing has been performed. (Shmueli ¶ 0075-0076; see also p6, Table 1, "Pseudo Code Excerpt 1," Step 5: Mark q as processed; see that Shmueli teaches this occurring after "1. WHILE there are unprocessed nodes in qTree: 2. Choose node q from qTree such that all its qChild nodes are already processed," relevant to the claimed selecting a lowest level currently un-processed node)
Shmueli does not expressly disclose:
II. …and associating a result of the data processing with one or more data values of the selected lowest level currently un-processed node,
However, Labonte teaches this by teaching the following limitation as seen below:
II. performing data processing of one or more of the data values of the selected lowest level currently un-processed node and the at least one lower level node connected to the selected lowest level currently un-processed node and associating a result of the data processing with one or more data values of the selected lowest level currently un-processed node, and (Labonte FIG. 3, col. 9, line 8-30, 54-59 teaches at least: Node 102 may issue a request to node 104a to aggregate and report on its progress. In turn, node 104a requests a progress report from its child nodes 106a-106c; see also FIG. 4, col. 10, line 56-col. 11, line 3: At step 306, each child node at level 2 determines its progress by aggregating progress information reported from any of its descendant nodes; having each parent node request progress information from its child nodes may be performed in a recursive or repetitive manner between levels in the hierarchy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical structure processing including the traversal up through ancestor nodes shown in Shmueli with the depth first traversal of a tree and the aggregation of children and grandchildren processing shown in Labonte.
In addition, both of the references (Shmueli and Labonte) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as traversing trees and processing hierarchically-implemented nodes.
Motivation to do so would be to improve the functioning of the processing and analysis of hierarchical layouts and structures shown in Shmueli with the emphasis in Labonte of parent nodes tracking and/or aggregating information derived from the progress of their respective children nodes. Motivation to do so would also be to allow more accurate reporting on the progress of requested operations as shown in Labonte (col. 4, line 65-col. 5, line 13).

Regarding claim 13, Shmueli teaches:
A computer system or device wherein the computer system or device is adapted to execute the method according to claim 1. (Shmueli ¶ 0065: an implementation of processing the query 150 against the hierarchical structure dTree 100. The implementation is done using a GPU slave processor 202 that integrates the plurality of processors 205, executing the plurality of threads 310)
[see Shmueli addressing the method of claim 1 below including:]
obtaining data organised according to a hierarchical data structure according to one or more predetermined rules, (Shmueli FIG. 4, ¶ 0057: As shown at 401, a process 400 starts with receiving a hierarchical structure such as the hierarchical structure dTree 100 and a query such as the query qTree 150; see this in conjunction with FIG. 1A; see also ¶ 0003-0004 teaching how nodes and edges work (and what nodes may or may not include) in a hierarchical structure as relevant to the claimed predetermined rules)
the hierarchical data structure representing or comprising a plurality of nodes and a number of connections between the nodes, (Shmueli FIG. 1A, ¶ 0042: A hierarchical structure dTree 100 consists of a plurality of nodes 101 through 119 where all nodes are of the same node group; see this with ¶ 0003-0004: relationships between various data items are presented as directional edges connecting the data nodes)
wherein each node is associated with at least two or more data values each being of a respective data type selected from one or more data types, and (Shmueli FIG. 1A, ¶ 0042 teaches data values/labels A-F: A hierarchical structure dTree 100 consists of a plurality of nodes 101 through 119 where all nodes are of the same node group. The nodes 102, 103, 104, 105, 111, 113 and 116 hold data value (label) A)
the nodes are organised in the hierarchical data structure according to a number of levels with one node being at a first level and the other nodes being at respective lower levels, (Shmueli FIG. 1A, ¶ 0003-0004 teach a rooted structure containing parent and child nodes; see also FIG. 1A teaching a node 101 at a first level and other nodes 102-119 being at lower levels)
I. selecting a lowest level currently un-processed node being connected by a respective connection to at least one lower level node, each of the at least one lower level node having no connections to further lower level nodes, (Shmueli ¶ 0075-0076: the plurality of threads 310 work in bottom up manner and process the first node in hierarchical structure query tree that has all its child nodes already processed. This means the leaf nodes will be the first to be processed and processing will proceed moving up towards the root of the hierarchical structure dTree 100)
II. performing data processing of one or more of the data values of the selected lowest level currently un-processed node and the at least one lower level node connected to the selected lowest level currently un-processed node… (Shmueli ¶ 0075-0076: process the first node in hierarchical structure query tree that has all its child nodes already processed. This means the leaf nodes will be the first to be processed and processing will proceed; each thread 310 process 310 processes its assigned node; see again in ¶ 0075 what can be considered a connected node: processing will proceed moving up towards the root of the hierarchical structure dTree 100)
III. designating the selected lowest level currently un-processed node as processed after the data processing has been performed. (Shmueli ¶ 0075-0076; see also p6, Table 1, "Pseudo Code Excerpt 1," Step 5: Mark q as processed; see that Shmueli teaches this occurring after "1. WHILE there are unprocessed nodes in qTree: 2. Choose node q from qTree such that all its qChild nodes are already processed," relevant to the claimed selecting a lowest level currently un-processed node)
Shmueli does not expressly disclose:
II. …and associating a result of the data processing with one or more data values of the selected lowest level currently un-processed node,
However, Labonte teaches this by teaching the following limitation as seen below:
II. performing data processing of one or more of the data values of the selected lowest level currently un-processed node and the at least one lower level node connected to the selected lowest level currently un-processed node and associating a result of the data processing with one or more data values of the selected lowest level currently un-processed node, and (Labonte FIG. 3, col. 9, line 8-30, 54-59 teaches at least: Node 102 may issue a request to node 104a to aggregate and report on its progress. In turn, node 104a requests a progress report from its child nodes 106a-106c; see also FIG. 4, col. 10, line 56-col. 11, line 3: At step 306, each child node at level 2 determines its progress by aggregating progress information reported from any of its descendant nodes; having each parent node request progress information from its child nodes may be performed in a recursive or repetitive manner between levels in the hierarchy) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical structure processing including the traversal up through ancestor nodes shown in Shmueli with the depth first traversal of a tree and the aggregation of children and grandchildren processing shown in Labonte.
In addition, both of the references (Shmueli and Labonte) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as traversing trees and processing hierarchically-implemented nodes.
Motivation to do so would be to improve the functioning of the processing and analysis of hierarchical layouts and structures shown in Shmueli with the emphasis in Labonte of parent nodes tracking and/or aggregating information derived from the progress of their respective children nodes. Motivation to do so would also be to allow more accurate reporting on the progress of requested operations as shown in Labonte (col. 4, line 65-col. 5, line 13).

Regarding claim 14, Shmueli teaches:
A non-transient computer-readable medium, having stored thereon, instructions that when executed by a computer system or device cause the computer system or device to perform the method according to claim 1. (Shmueli ¶ 0018: systems for processing a hierarchical structure to respond to a query using a plurality of threads executed on a plurality of slave processors by creating a mapping data structure; Processing is controlled by a control processor that retrieves from a storage medium a hierarchical structure which has a plurality of nodes)
[see Shmueli addressing the method of claim 1 below including:]
obtaining data organised according to a hierarchical data structure according to one or more predetermined rules, (Shmueli FIG. 4, ¶ 0057: As shown at 401, a process 400 starts with receiving a hierarchical structure such as the hierarchical structure dTree 100 and a query such as the query qTree 150; see this in conjunction with FIG. 1A; see also ¶ 0003-0004 teaching how nodes and edges work (and what nodes may or may not include) in a hierarchical structure as relevant to the claimed predetermined rules)
the hierarchical data structure representing or comprising a plurality of nodes and a number of connections between the nodes, (Shmueli FIG. 1A, ¶ 0042: A hierarchical structure dTree 100 consists of a plurality of nodes 101 through 119 where all nodes are of the same node group; see this with ¶ 0003-0004: relationships between various data items are presented as directional edges connecting the data nodes)
wherein each node is associated with at least two or more data values each being of a respective data type selected from one or more data types, and (Shmueli FIG. 1A, ¶ 0042 teaches data values/labels A-F: A hierarchical structure dTree 100 consists of a plurality of nodes 101 through 119 where all nodes are of the same node group. The nodes 102, 103, 104, 105, 111, 113 and 116 hold data value (label) A)
the nodes are organised in the hierarchical data structure according to a number of levels with one node being at a first level and the other nodes being at respective lower levels, (Shmueli FIG. 1A, ¶ 0003-0004 teach a rooted structure containing parent and child nodes; see also FIG. 1A teaching a node 101 at a first level and other nodes 102-119 being at lower levels)
I. selecting a lowest level currently un-processed node being connected by a respective connection to at least one lower level node, each of the at least one lower level node having no connections to further lower level nodes, (Shmueli ¶ 0075-0076: the plurality of threads 310 work in bottom up manner and process the first node in hierarchical structure query tree that has all its child nodes already processed. This means the leaf nodes will be the first to be processed and processing will proceed moving up towards the root of the hierarchical structure dTree 100)
II. performing data processing of one or more of the data values of the selected lowest level currently un-processed node and the at least one lower level node connected to the selected lowest level currently un-processed node… (Shmueli ¶ 0075-0076: process the first node in hierarchical structure query tree that has all its child nodes already processed. This means the leaf nodes will be the first to be processed and processing will proceed; each thread 310 process 310 processes its assigned node; see again in ¶ 0075 what can be considered a connected node: processing will proceed moving up towards the root of the hierarchical structure dTree 100)
III. designating the selected lowest level currently un-processed node as processed after the data processing has been performed. (Shmueli ¶ 0075-0076; see also p6, Table 1, "Pseudo Code Excerpt 1," Step 5: Mark q as processed; see that Shmueli teaches this occurring after "1. WHILE there are unprocessed nodes in qTree: 2. Choose node q from qTree such that all its qChild nodes are already processed," relevant to the claimed selecting a lowest level currently un-processed node)
Shmueli does not expressly disclose:
II. …and associating a result of the data processing with one or more data values of the selected lowest level currently un-processed node,
However, Labonte teaches this by teaching the following limitation as seen below:
II. performing data processing of one or more of the data values of the selected lowest level currently un-processed node and the at least one lower level node connected to the selected lowest level currently un-processed node and associating a result of the data processing with one or more data values of the selected lowest level currently un-processed node, and (Labonte FIG. 3, col. 9, line 8-30, 54-59 teaches at least: Node 102 may issue a request to node 104a to aggregate and report on its progress. In turn, node 104a requests a progress report from its child nodes 106a-106c; see also FIG. 4, col. 10, line 56-col. 11, line 3: At step 306, each child node at level 2 determines its progress by aggregating progress information reported from any of its descendant nodes; having each parent node request progress information from its child nodes may be performed in a recursive or repetitive manner between levels in the hierarchy) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical structure processing including the traversal up through ancestor nodes shown in Shmueli with the depth first traversal of a tree and the aggregation of children and grandchildren processing shown in Labonte.
In addition, both of the references (Shmueli and Labonte) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as traversing trees and processing hierarchically-implemented nodes.
Motivation to do so would be to improve the functioning of the processing and analysis of hierarchical layouts and structures shown in Shmueli with the emphasis in Labonte of parent nodes tracking and/or aggregating information derived from the progress of their respective children nodes. Motivation to do so would also be to allow more accurate reporting on the progress of requested operations as shown in Labonte (col. 4, line 65-col. 5, line 13).

Regarding claim 2, Shmueli in view of Labonte teaches all the features with respect to claim 1 including:
wherein the method comprises repeating steps I, II, and III until a desired number of nodes have been processed, (Shmueli p6, Table 1, "Pseudo Code Excerpt 1," Steps 1-2: 1. WHILE there are unprocessed nodes in qTree: 2. Choose node q from qTree such that all its qChild nodes are already processed [the WHILE condition is being interpreted as relevant to "desired number of nodes" as claimed])
wherein step I after a first execution comprises: selecting a lowest level currently un-processed node being connected by a respective connection to at least one lower level node and/or one or more already processed nodes, each of the at least one lower level node, if any, having no connections to further lower level nodes, and (Shmueli p6, Table 1, "Pseudo Code Excerpt 1," Steps 1-2: 1. WHILE there are unprocessed nodes in qTree: 2. Choose [select] node q from qTree such that all its qChild nodes are already processed [see this in conjunction with passages such as col. 8, line 66-67 discussing depth first traversal] [qChild nodes having already been processed are also relevant to [both] lower level nodes and/or one or more already processed nodes])
step II after a first execution comprises: performing data processing of one or more of the data values of the selected lowest level currently un-processed node, the at least one lower level node, and/or the one or more already processed nodes connected to the selected lowest level currently un-processed node and associating a result of the data processing with one or more data values of the selected lowest level currently un-processed node. (Labonte FIG. 3, col. 9, line 8-30, 54-59 teaches at least: Node 102 may issue a request to node 104a to aggregate and report on its progress. In turn, node 104a requests a progress report from its child nodes 106a-106c [this aggregated processing shown in Labonte originates from one node and involves [as required by the claims] at least one lower level node and/or the one or more already processed nodes that are connected to the originating node]; see also FIG. 4, col. 10, line 56-col. 11, line 3: At step 306, each child node [relevant to un-processed node] at level 2 determines its progress by aggregating progress information reported from any of its descendant nodes [the at least one lower level node and/or the one or more already processed nodes as required by the claims]; having each parent node request progress information from its child nodes may be performed in a recursive or repetitive manner between levels in the hierarchy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the traversal up through ancestor nodes shown in Shmueli as modified with the aggregation and retrieval of data associated with child nodes shown in Labonte.
Motivation to do so would be to improve the functioning of the looped processing of hierarchical layouts and structures shown in Shmueli as modified with the emphasis in Labonte of tracking and/or aggregating information derived from children nodes. 

Regarding claim 3, Shmueli in view of Labonte teaches all the features with respect to claim 1 including:
wherein one node is designated as a primary or root node, (Shmueli FIG. 1A, ¶ 0045-0046: root node 101 of the hierarchical structure dTree 100)
the hierarchical data structure comprises or represent[s] one primary node connected to at least another node by a connection, and (see Shmueli FIG. 1A teaching root node 101 connected to at least nodes 102-104)
at least one of the nodes is a parent node of at least one other node and at least one of the nodes is a child node of at least one of the nodes. (see Shmueli FIG. 1A teaching nodes 102-104 being children of node 101 while simultaneously being parents to nodes 105-111 respectively)

Regarding claim 4, Shmueli in view of Labonte teaches all the features with respect to claim 1 including:
wherein the hierarchical data structure is [a] tree data structure. (Shmueli FIG. 1A, ¶ 0042: A hierarchical structure dTree 100; see also ¶ 0075, p6, Table 1, "Pseudo Code Excerpt 1": 1) Data tree dTree)

Regarding claim 5, Shmueli in view of Labonte teaches all the features with respect to claim 1 including:
wherein the computer-implemented method further comprises the step of organising received or provided data according to the hierarchical data structure based on the one or more predetermined rules. (Labonte FIG. 2, col. 7, line 33-62 teaches a reporting hierarchy; FIG. 3, col. 8, line 64-col. 9, line 7: processing for the transaction is performed sequentially in an order corresponding to a depth first traversal of the tree 200 and further traversing each level in a left to right manner)

Regarding claim 6, Shmueli in view of Labonte teaches all the features with respect to claim 1 including:
wherein the one or more predetermined rules specify that any two given nodes in the hierarchical data structure are connected if data processing of data values of one of the two nodes is dependent on data values, and/or data processing thereof, of the other of the two nodes, (Labonte FIG. 4, col. 10, line 45-65: a transaction is represented using a tree; At step 304, the root node requests a progress report from each of its child node(s) at level 2. At step 306, each child node at level 2 determines its progress by aggregating progress information reported from any of its descendant nodes in accordance with the progress reporting hierarchy)
where the node for which data processing of data values is dependent is arranged at an adjacent higher level than the node that the data processing of data values is dependent upon, (Labonte FIG. 3, col. 8, line 34-44: processing associated with node 104a may comprise processing associated with nodes 106a, 106b and 106c. Processing associated with node 106c may be further partitioned to include processing represented by nodes 108a and 108b; FIG. 4, col. 10, line 56-col. 11, line 1: each child node at level 2 determines its progress by aggregating progress information reported from any of its descendant nodes [the node's own progress is dependent upon its descendant nodes; the node would be arranged at an adjacent higher level than at least its immediately descendant node])
any given node associated with data values for which data processing is not dependent on data values, and/or data processing thereof, of one or more other nodes will be connected to a higher level node in the hierarchical data structure when data processing of the data values of the higher level node is dependent on data processing of the data values of the any given node, and have no connection to any lower level nodes, (Labonte FIG. 3, col. 9, line 1-28, primarily FIG. 3, teaches child/leaf nodes, which are connected to higher level nodes (see specifically FIG. 3) and would have no connection to any lower level nodes (see the leaf nodes including 106a, 106b, 110a, 110b, etc.))
one given node associated with data values for which data processing is dependent on data values, and/or data processing thereof, of one or more other nodes but where no other node is associated with data values for which data processing is dependent on data values, and/or data processing thereof, of the one given node is designated as a primary node. (Labonte FIG. 2, col. 6, line 30-39: Node 102 may be associated with all processing for the transaction and each of the nodes 104a-c associated with a different portion of the processing associated with node 102; The processing (e.g., the work to be performed in completing the transaction) that is associated with a parent node may be partitioned among its child nodes, or more generally, its descendant nodes; see importantly FIG. 3, col. 8, line 45-55 teaching a parent node that still retains some of its responsibilities: the sum of the weights of the child nodes may also be less than the weight associated with the parent node, for example, if the parent node performs any processing that may contribute to the weight associated with the parent node which is not performed by one of its children)

Regarding claim 8, Shmueli in view of Labonte teaches all the features with respect to claim 1 including:
wherein the step of performing data processing of one or more of the data values of the selected lowest level currently un-processed node and the at least one lower level node connected to the selected lowest level currently un-processed node comprises performing predetermined data processing of data values of the selected lowest level currently un-processed node and data values of the at least one lower level node connected to the selected lowest level currently un-processed node providing a processing result comprising one or more data values. (Labonte FIG. 3, col. 9, line 14-32: each child node may report a percentage indicating an amount of completion with respect to processing to be performed by the child node in connection with the transaction; the parent node may translate the percentage reported by the child node into another percentage representative of the parent node's progress using the weights associated with the child and parent nodes; col. 9, line 55-59: each parent node may know its own weight and the weights of child nodes, if any, in order to determine the completion progress with respect to that portion of the transaction's processing associated with the parent node; see also FIG. 4, col. 10, line 56-67: At step 306, each child node at level 2 determines its progress by aggregating progress information reported from any of its descendant nodes in accordance with the progress reporting hierarchy as described above)

Regarding claim 9, Shmueli in view of Labonte teaches all the features with respect to claim 2 including:
wherein the step of performing data processing of one or more of the data values of the selected lowest level currently un-processed node, the at least one lower level node and/or one or more already processed nodes connected to the selected lowest level currently un-processed node comprises performing predetermined data processing of data values of the selected lowest level currently un-processed node and data values of the at least one lower level node and/or one or more already processed nodes connected to the selected lowest level currently un-processed node providing a processing result comprising one or more data values. (Labonte FIG. 3, col. 9, line 55-59: each parent node may know its own weight and the weights of child nodes, if any, in order to determine the completion progress with respect to that portion of the transaction's processing associated with the parent node; see also FIG. 4, col. 10, line 56-67: At step 306, each child node at level 2 determines its progress by aggregating progress information reported from any of its descendant nodes in accordance with the progress reporting hierarchy; Labonte continues teaching here: having each parent node request progress information from its child nodes may be performed in a recursive or repetitive manner between levels in the hierarchy [this is relevant to claim 9, which indicates processing data from an un-processed node, a lower level node, and/or one or more already processed nodes])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shmueli in view of Labonte in further view of Pall et al., U.S. Patent Application Publication No. 2015/0134637 (hereinafter Pall).

Regarding claim 7, Shmueli in view of Labonte teaches all the features with respect to claim 1 including:
wherein the hierarchical data structure comprises a particular node that is connected to at least two nodes each at an adjacent higher level than a level of the particular node (Labonte teaches nodes ultimately connected to each other; see FIG. 3, col. 8, line 64-col. 9, line 32 generally teaching a node that has at least one immediate parent but has other nodes at the same effective level as the parent [i.e. other children of its grandparent])
and each of the at least two nodes being associated with a data value representing a weight of the connection to the particular node, and (Labonte FIG. 2, col. 6, line 11-44 introduce weights as associated with tasks and nodes; see then FIG. 3, col. 8, line 19-30: Each of the other nodes in the example 200 corresponds to a task and has an associated weight, denoted Wn=value, where value indicates the weight expressed as an integer, where the weight for a node is included within the node (e.g., node 106a has a weight of 2))
wherein the method further comprises the step of … applying the respective weight to the data values of the particular node and data values of any lower level nodes being connected to the particular node for … the particular node. (Labonte FIG. 3, col. 8, line 19-30: The root node 102 has the total transaction weight of 20. Each of the other nodes in the example 200 corresponds to a task and has an associated weight, denoted Wn=value, where value indicates the weight expressed as an integer [see FIG. 3 of Labonte teaching a total weight of 20 at node 102 corresponding to weights of 10, 6, and 4, respectively, at nodes 104a-104c])
Shmueli in view of Labonte does not expressly disclose:
wherein the method further comprises the step of replacing the connections between the particular node and the connected at least two nodes with one connection for each of the at least two nodes with a copy of the particular node including any lower level nodes being connected to the particular node…
Shmueli in view of Labonte further does not expressly disclose “each copy of the particular node.”
However, Pall teaches:
wherein the method further comprises the step of replacing the connections between the particular node and the connected at least two nodes with one connection for each of the at least two nodes with a copy of the particular node including any lower level nodes being connected to the particular node… (Pall FIGs. 3-4, ¶ 0031-0033, 0039: At step 230, the graph computing system 130 generates one or more sub graph shards from the graph database 145 [see Pall teaching a single entity Device 1: MD1 or Site 2: Surf Game in FIG. 3 existing in a duplicate manner for the purposes of the shards in FIG. 4; the entities can be shown to retain previous relationships in their new sharded states])
Pall further teaches each copy of the particular node by teaching the following:
…data values of any lower level nodes being connected to the particular node for each copy of the particular node. (Pall FIGs. 3-4, ¶ 0038-0039 teach nodes and edges: All the edges are labeled with labels to indicate the relationship between the nodes connected [the nodes (such as Device 1: MD1) and any connected nodes are maintained/remain intact after sharding, which is relevant to data values of connected nodes as in the claims]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical structure processing in Shmueli as modified with the data parallelism shown in Pall.
In addition, both of the references (Shmueli as modified and Pall) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as graph processing and management.
Motivation to do so would be to improve the functioning of the processing and analysis of hierarchical layouts and structures shown in Shmueli as modified with the ability in Pall to shard large amounts of graph data. Motivation to do so would also be to more effectively handle large-scale data as seen in Pall (¶ 0002-0006).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli in view of Labonte in further view of Radomski et al., U.S. Patent Application Publication No. 2011/0314028 (hereinafter Radomski) and Aila et al., U.S. Patent Application Publication No. 2014/0365529 (hereinafter Aila).

Regarding claims 10 and 15, Shmueli in view of Labonte teaches all the features with respect to claims 8 and 9 above respectively but does not expressly disclose:
wherein the method further comprises replacing the data values [of] the selected lowest level currently un-processed node with the processing result and deleting or removing the at last one lower level node connected to the selected lowest level currently un-processed node from the hierarchical data structure.
However, Radomski teaches:
wherein the method further comprises replacing the data values [of] the selected lowest level currently un-processed node with the processing result… (Radomski FIGs. 3, ¶ 0046: the weighted value of node 352 in FIGS. 3B and 3C is calculated by summing the original node value of node 352 ("2") with the original node value of its descendant node 392 ("3") [see the differences from Radomski FIG. 3A compared to FIG. 3C where the summed values are what is within the nodes]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical structure processing in Shmueli as modified with the weighted value provision to users shown in Radomski.
In addition, both of the references (Shmueli as modified and Radomski) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as hierarchical graph processing and display.
Motivation to do so would be to improve the functioning of the processing and analysis of hierarchical layouts and structures shown in Shmueli as modified with the ability in Radomski to view contextual/more relevant information within hierarchical data structures. Motivation to do so would also be to allow flexibility in hierarchical information display as contemplated by Radomski (¶ 0048-0049).
Shmueli in view of Labonte and Radomski does not expressly disclose:
deleting or removing the at last one lower level node connected to the selected lowest level currently un-processed node from the hierarchical data structure.
However, Alia teaches:
deleting or removing the at last one lower level node connected to the selected lowest level currently un-processed node from the hierarchical data structure. (Aila FIGs. 5, ¶ 0088: At step 525, the processor merges each pair of nodes in an identified reciprocating node pair, thereby creating one or more new internal nodes; ¶ 0089: the set of nodes decreases by only one node for each iteration) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical structure processing in Shmueli as modified with the treelet restructuring shown in Aila.
In addition, both of the references (Shmueli as modified and Aila) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as hierarchical graph processing and management.
Motivation to do so would be to improve the functioning of the processing and analysis of hierarchical layouts and structures shown in Shmueli as modified with the ability in Aila to streamline hierarchical tree data structures in a way that collapses subtrees into leaf nodes. Motivation to do so would also be to more cost-effectively implement hierarchical tree data structures as seen in Aila (¶ 0095).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli in view of Labonte in further view of Yakhnenko et al., U.S. Patent No. 9,785,696 (filed October 22, 2013; hereinafter Yakhnenko).

Regarding claim 11, Shmueli in view of Labonte teaches all the features with respect to claim 1 including:
wherein the hierarchical data structure comprises data values for each node being associated with a first state or a first time, and data values for each node being associated with a second state or a second time, where the first state or first time respectively is earlier than the second state or the second time, (Labonte col. 7, line 64-col. 8, line 18 contemplates state or time per node: With reference to FIG. 2 at a point in time, node 102 may request progress information from each of nodes 104a-104c, where any one or more of the nodes 104a-104c may be executing at the point in time; Labonte, in this passage, teaches node 104a at 80% complete and nodes 104b-104c at 0% complete, which can be interpreted to align with the claimed first state or first time; see also task progress as taught in col. 10, line 4-41)
wherein step II comprises a) deriving, for each of the at least one node of the selected lowest level currently un-processed node, the at least one lower level node, and/or the one or more already processed nodes connected to the selected lowest level currently un-processed node, a difference between a data value being associated with the first state or first time and the data value being associated with the second state or the second time…
or b) deriving, for each of the at least one node of the selected lowest level currently un-processed node, the at least one lower level node, and/or the one or more already processed nodes connected to the selected lowest level currently un-processed node, a difference between a first data value and a second data value, both data values being associated with the first state or first time, resulting in a first differential value and a difference between a third data value and a fourth data value, both data values being associated with the second state or second time, resulting in a second differential value, and deriving a difference between the first and the second differential value resulting in a differential result value.
(Labonte teaches the first alternative embodiment put forth here in the claim limitation and thus teaches the entirety of the claim limitation as required; see Labonte col. 4, line 26-44: the application's UI may provide a message box with information indicating the progress over time of the requested operation || col. 10, line 4-41 further teaches task progress: Each task corresponding to a node in the tree may determine its progress in any suitable manner as may vary with the particular task such as, for example, using indicators, timers, counters, and the like, as may be available using operating system functionality. For example, a task may determine its progress based, in whole or in part, on elapsed or consumed CPU processing time with respect to an expected or estimated total CPU processing time to complete the task; Labonte continues here: The first task may monitor its local progress based on how much of the cache has been destaged at different points in time)
Shmueli in view of Labonte does not expressly disclose deriving a difference resulting in a differential result value.
However, Yakhnenko teaches this by teaching the following limitation as seen below:
a) deriving, for each of the at least one node of the selected lowest level currently un-processed node, the at least one lower level node, and/or the one or more already processed nodes connected to the selected lowest level currently un-processed node, a difference between a data value being associated with the first state or first time and the data value being associated with the second state or the second time resulting in a differential result value,
or b) deriving, for each of the at least one node of the selected lowest level currently un-processed node, the at least one lower level node, and/or the one or more already processed nodes connected to the selected lowest level currently un-processed node, a difference between a first data value and a second data value, both data values being associated with the first state or first time, resulting in a first differential value and a difference between a third data value and a fourth data value, both data values being associated with the second state or second time, resulting in a second differential value, and deriving a difference between the first and the second differential value resulting in a differential result value.
 (Yakhnenko teaches the first alternative embodiment put forth here in the claim limitation and thus teaches the entirety of the claim limitation as required; see Yakhnenko FIG. 2, col. 10, line 17-58: the system may calculate the score by subtracting the number of sources that do not agree on a particular predicate from the number of sources that do agree; Yakhnenko teaches performing this and other similar comparisons between nodes and edges of reconciled data graphs within a bucket, such as how cluster 320 of FIG. 3 is split into bucket 400 or bucket 405; see this in combination with col. 9, line 10-23 teaching clustering source data graphs by source entity type and name [Yakhnenko teaches nodes and edges in FIG. 3 and performing a comparison of elements that are interpreted as relevant to the claimed states such as rated G, rated PG-13, rated PG-13, etc. and performing a difference calculation, a subtraction, etc.])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical structure processing in Shmueli as modified with the subgraph comparison and refinement shown in Yakhnenko.
In addition, both of the references (Shmueli as modified and Yakhnenko) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as graph processing and management.
Motivation to do so would be to improve the functioning of the analysis of nodes within the hierarchical structures in Shmueli as modified with the ability in Yakhnenko to cluster and compare similar nodes and edges in a way that streamlines graph structures. Motivation to do so would also be to more properly manage and augment large datasets as shown in Yakhnenko (col. 5, line 1-15). 

Regarding claim 12, Shmueli in view of Labonte and Yakhnenko teaches all the features with respect to claim 11 including:
wherein the hierarchical data structure is associated with a first overall data type for a number of data values of the plurality of nodes, (Shmueli FIG. 1A, ¶ 0042: A hierarchical structure dTree 100 consists of a plurality of nodes 101 through 119 where all nodes are of the same node group. The nodes 102, 103, 104, 105, 111, 113 and 116 hold data value (label) A)
and wherein the method further comprises converting, if needed according to a predetermined criterion, the differential result value into a data value of the first overall data type. (Yakhnenko col. 10, line 28-58 teaches various/different scoring that can occur regarding the buckets of nodes/edges in the graphs: the system may use a scoring function that is the linear combination of agreement and disagreement of source graphs in the bucket; The score may be a combination of the scores for the various predicates) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical structure processing in Shmueli as modified with the subgraph comparison and refinement shown in Yakhnenko.
Motivation to do so would be to improve the functioning of the node values and scores in the hierarchical structures in Shmueli as modified with the various scoring methods provided in Yakhnenko.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        February 13, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164